Citation Nr: 1431322	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran served on active duty from June 1995 to April 1997; from November 2000 to November 2004; and from October 2006 to January 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2013, this matter was remanded for further development.

This appeal was processed using the paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

A July 2014 review of the electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files reveals the Veteran has submitted a claim for an increased rating for a psychiatric disability in June 2014.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013). 

The appeal is once again REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary to obtain an addendum medical opinion.

In the August 2013 Remand, the Board ordered, among other things, the AOJ to schedule the Veteran for a VA examination in order to determine the etiology of his low back disability.  

The Veteran maintains that he has a current low back disorder as the result of his military service.  In his October 2011 VA Form 9 the Veteran wrote that while he was stationed in Iraq, he was changing the tire on an eight wheel light armored vehicle.  During this time, he was in a very dangerous area in Iraq.  The tire was rolled off the top of the vehicle and in the process of keeping the tire from rolling down the hill, he hurt his back.

Service treatment records are negative for a low back injury.  Significantly, September 1994, January 1997, and July 2000 examination reports show a normal spine.  Also, in September 1994, January 1997, July 2000, and May 2001 reports of medical history the Veteran specifically denied "recurrent back pain."

VA treatment records show complaints of low back pain as early as June 2006.  Subsequently, the Veteran underwent excision of congenital nevus on the right back in August 2006.  A September 2006 VA treatment record shows lumbar spasms, especially right lower lumbar SLR (straight leg raising) bilaterally. 

In October 2013, a VA physician reviewed the electronic claims file and examined the Veteran.  The Veteran reported that his current symptoms included lower back pain, as well as sharp muscle spasms. 

The physician noted the Veteran displayed pain with motion.  He diagnosed myofascial lumbar syndrome.  The physician also noted that diagnostic findings revealed annular tears with disc protrusion from L4-S1 without evidence of herniation.  The examiner opined "a review of [the Veteran's] service records in VBMS reveals no documented complaints regarding his lower back.  Therefore, his current lower back condition is less likely than not related to his military service.  In addition, excision of an epidermal nevus from his back area would not result in any intrinsic condition in his lumbar spine and would be completely unrelated, both anatomically and physiologically, to the development of annular tears and disc protrusions in the lumbar spine". 

Notwithstanding the absence of treatment or complaints in the service treatment records, the Veteran reports he experienced low back pain since the incident in service that resulted in a low back injury.  The VA examiner did not consider the Veteran's lay statements of low back pain since the reported in-service injury.  An examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, an addendum to the opinion by the physician or another qualified examiner is necessary to decide the claim.

Finally, given the need to remand for an addendum opinion, the AOJ should also attempt to obtain any outstanding VA treatment records.  The Board notes that VA treatment records dated through August 2013 are uploaded to the Veteran's electronic file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, particularly from August 2013 to the present.

2.  Provide access to the Veteran's VBMS/Virtual VA electronic claims file to the VA examiner who examined the Veteran's low back in October 2013, if available, or to another qualified examiner.  Request that the examiner review the file including the October 2013 examination report and the Veteran's lay statements regarding his symptoms during and after service. 

Notwithstanding the absence of records of treatment for a low back injury in service but considering the Veteran's lay statements as credible, request that the examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's current low back disability is a result of an in-service back injury that involved him hurting his back while he was trying to prevent a tire from his military vehicle from rolling down the hill.  The examiner must specifically, address whether the lay statements of a low back injury in service resulted in his current low back disability are or are not medically relevant and determinative in the Veteran's case.  A complete explanation is necessary.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for service connection for a low back disability, issue a supplemental statement of the case to the Veteran and his representative. After an adequate opportunity to respond, return the appeal to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



